         Case 4:20-cv-00222-CRW-SBJ Document 27 Filed 10/20/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF IOWA
                                  NOTICE OF APPEAL

Date: 10/14/2020                  Case No: 4:20-cv-00222-CRW-SBJ

Case Caption: Oral Surgeons, P.C. v. The Cincinnati Insurance Company

Notice is hereby given that Oral Surgeons, P.C.                                                   appeals to the:

   ✔ US Court of Appeals for the Eighth Circuit                                     IASD District Court Judge

from the Judgment/Order entered in this action on 9/29/2020                               .



                                    Transcript Order Form:

Please prepare a transcript of:

      Plea Hearing                        Sentencing                                      Trial

   ✔ Other Hearing(s) on Defendant's Motion to Dismiss on September 15, 2020
I am not ordering a transcript because:

*Reminder: CJA counsel will need to complete the AUTH 24 form in CJA eVoucher.



                                 CERTIFICATE OF COMPLIANCE
Appellant hereby certifies that copies of this notice of appeal/transcript order form have been
filed/served upon the U.S. District Court, court reporter, and all counsel of record and that
satisfactory arrangement for payment of the cost(s) of transcript(s) ordered have been made with
the court reporter (Fed Rule App Proc 10(b)).
                                               Digitally signed by Tyler S. Smith
Attorney/Party Signature: Tyler S. Smith       Date: 2020.10.20 13:29:10 -05'00'          Date: 10/20/2020

Address: 6800 Lake Drive, Ste. 125, West Des Moines, IA 50266

Phone Number: 515-243-2100
